        Case 4:20-cr-00084-BMM Document 6 Filed 11/10/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


  UNITED STATES OF AMERICA,                  CR 20-84-GF-BMM

              Plaintiff,
                                             ORDER
       vs.

  MICHAEL JOSEPH HAMMOND,

              Defendant.

      Upon the motion of the United States of America and for good cause shown,

the indictment is dismissed without prejudice. See Fed. R. Crim. P. 48(a).

      DATED this 10th day of November, 2020.




                                         1
